
	

114 HR 5071 IH: Insourcing American Airport Jobs Act of 2016
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5071
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mr. Poliquin (for himself and Ms. Pingree) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To prohibit the President from regulating the provision of certain technical services in the United
			 States for an aircraft of a foreign air carrier that is en route to or
			 from another country, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Insourcing American Airport Jobs Act of 2016. 2.Prohibition on regulation of provision of technical services for aircraft (a)In generalOn and after the date of enactment of this Act, and subject to subsection (b)—
 (1)the President may not regulate or prohibit, directly or indirectly, the provision of technical services, otherwise permitted under an international air transportation agreement, in the United States for an aircraft of a foreign air carrier that is en route to or from another country; and
 (2)any regulation in effect on such date of enactment that regulates or prohibits the provision of technical services described in paragraph (1) shall cease to have any force or effect with respect to such services.
 (b)ExceptionsSubsection (a) shall not apply— (1)if the country concerned is a state sponsor of terrorism; or
 (2)in a case in which— (A)the United States is at war with the country concerned;
 (B)armed hostilities between the United States and the country concerned are in progress; or (C)there is imminent danger to the public health or the physical safety of travelers to the country concerned.
 (c)State sponsor of terrorism definedIn this section, the term state sponsor of terrorism has the meaning given that term in section 1605A(h)(6) of title 28, United States Code. (d)ApplicabilityThis section applies to actions taken by the President before the date of enactment of this Act that are in effect on such date of enactment, and to actions taken on or after such date.
			
